PER CURIAM:
These claims were submitted for decision based on the allegations of the Notices of Claim and the respondent’s Answers.
*322Claimants herein seek compensation for goods furnished and services rendered to West Virginia University. In its Answers, respondent admits the validity of each claim, and states further that there were sufficient funds on hand at the close of each fiscal year in question from which these claims could have been paid.
Based on the foregoing, an award is hereby made to each of the claimants in the following amounts:
Light Gallery and Supply Co.
Abbott Laboratories C5
Ehrenreich Photo-Optical Ind. Inc. CO
Hubbard Pump Co.
Air Products and Chemicals, Inc. tO
Ace Glass, Inc.
Fairmont Supply Company
Warren Associates
The Crocker-Fells Company CJI
Stuart’s Drug & Surgical Supply Inc. -3
Syva, Inc.
Roche Laboratories, Inc. ^-3
Cutter Laboratories, Inc. lo
Diagnostic Isotopes, Inc.